DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 6 recites the limitation "the tip surface of the body portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “a tip surface of the body portion”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 2007/0084566) in view of Hwang (Hwang, Jiann-Yang. Bai, Chengguang. Carpenter, John. Ikhmayies, Shadia J. Li, Bowen. Neves Monteiro, Sergio. Peng, Zhiwei. Zhang, Mingming. (2013). Characterization of Minerals, Metals, and Materials 2013 - Proceedings of a Symposium, Held during the TMS 2013 Annual Meeting and Exhibition, San Antonio, Texas, USA, March 3-7, 2013 - 50.3.3 Effects of Sample Thickness. The Minerals, Metals & Materials Society (TMS). Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt011YDOZK/characterization-minerals/effects-sample-thickness.)
Seki teaches a press bonding apparatus comprising: a heater tool (34) having a distal end portion (34b), a protection member (50), and a backup member (60) which includes a lower body portion and a thermal resistor (62) made of silicone resin having a relative low conductivity (See Figures; Detailed Description).  The heater tool, distal end portion, protection member, backup member, lower body portion, and thermal resistor read on the instantly claimed heating tool, tip, cushioning member, backup member, body portion, and support portion, respectively.
Seki does not expressly disclose a thickness (L) and conductivity (λ) which satisfy the formula L/ λ ≥ 0.004. However such a feature would have been obvious to one of ordinary skill in the art at the time of filing in light of the teachings of Seki. Seki teaches a thermal resistor having a thickness of 0.2 mm (0.002m) and a conductivity of 1.10 W/mK or less (See [0042]; [0046]). One specific material disclosed by Seki is silicone resin for the thermal resistor (See [0042]).
Thermal conductivity of silicone resin is disclosed in the Hwang reference as being 0.239 W/mK (See p. 435, Table II). Where silicone resin is used at the disclosed thickness of 0.002m, the L/ λ value (0.002/0.239) is 0.0084, which satisfies the formula of claim 1. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing that the apparatus of Seki would meet the claim.
Regarding the claimed dimensions and properties of claims 3 and 5, the selection of materials having proper dimensions and properties for a particular application would have been a routine matter of design choice for one of ordinary skill in the art. Applicant has merely selected values such as thickness and materials which provide a desired pressing force and temperature for bonding. Since the prior art has the same apparatus and also achieves desired levels of bonding by thermocompression bonding with anisotropic conductive films, it would have been obvious to one of ordinary skill in the art to select parameters within the instantly claimed ranges.
Regarding claim 4, the silicone resin of Seki is a heat resistant resin as claimed.
Regarding claim 6, the thermal resistor is fixed to a tip of the backup member as shown in the Figures of Seki.

Claims 7-11 rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Hwang as applied to claim 1 above, and further in view of Atsushi (CN 102142208).
Seki teaches a press bonding apparatus, as detailed above. Regarding the heaters of claim 7, Seki teaches that the heater tool (34) temperature is controlled by a heater (See[0037]-[0038]) as claimed.
Seki does not expressly disclose a second heater for heating the backup member.
Atsushi teaches a pressure-bonding unit comprising: a lower blade (391) which functions as a backup member (See Figures; [0076]-[0103]). The lower blade includes a heating unit which heats the lower blade (See [0081]). Such a heating unit reads on the instantly claimed second heater.
It would have been obvious to one of ordinary skill in the art to incorporate a heater in the backup member of Seki because Atsushi teaches that such heaters were recognized in the prior art as being suitable for press bonding apparatuses.
Regarding the method of claim 8, Seki teaches thermocompression bonding a display panel (100) and a wiring board (200) via an anisotropic conductive film (300)  (See Figures; [0030]). The display panel and wiring board read on the instantly claimed display apparatus and film base material, respectively. In the bonding step, the temperature of the heater tool of Seki is controlled to maintain a desired temperature and time required to melt the anisotropic conductive film to bond the display panel and the wiring board (See Seki [0041]). Where a second heater is used, the backup member is also heated to promote such bonding, as taught by Atsushi (See Atsushi [0081]).
Regarding claim 9, the repetition of steps is prima facie obvious in the absence of no new or unexpected results. In this case, it would have been obvious to one of ordinary skill that this bonding method would be carried out repeatedly to produce a plurality of displays. This is a predictable result.
Regarding claims 10-11, Atsushi teaches that an anisotropic conductive film is heated to a predetermined temperature of 150-230°C for several seconds up to ten seconds for bonding (See [0016]) and provides an embodiment with a time of five seconds (See [0093]). Atsushi also teaches that the lower blade is heated to 60°C to 100°C (See [0081]) and that an upper blade (334) corresponding to the instantly claimed heating tool is heated to a temperature of about 230°C (See [0102]). All of these process parameters fall within the claimed ranges. It would have been obvious to one of ordinary skill in the art to bond using such process parameters since Atsushi teaches that such parameters were recognized in the prior art as being suitable for thermocompression bonding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746